This office action is in response to the amendment filed on 07/11/2022.  

Allowable Subject Matter
Claims 1, 4-8, 11-13, 16, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2017/0234280; figure 1I) teaches the combustion gas (124s stream prior to expanding) discharged from the combustor 108 has a pressure in the range of 5-50 bars, preferably 10-40 bars, more preferably 20-40 bars (refer to par. 129).
The closest prior art of record (US 10,018,115; figure 13) teaches the combustion gas (stream 67 prior to expanding in turbine 3) discharged from the combustor 1 is at a pressure of 295 bars and a temperature of 1154 Celsius degrees (col. 65 lines 35-36) but does not teach wherein a portion of the combustion gas discharged after driving the turbine is branched before being introduced to the heat exchanger and is supplied directly to the air separation unit 20 without additional heating.

With respect to independent claim 1, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “wherein a portion of the combustion gas discharged after driving the turbine is branched before being introduced to the heat exchanger and is supplied directly to the air separation unit without additional heating, wherein the combustion gas discharged after driving the turbine has a temperature of 750°C, wherein the combustion gas discharged from the combustor has a temperature of 1,150°C, and wherein the combustion gas discharged from the combustor has a pressure of about 300 bar”. 
With respect to independent claim 8, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “wherein a portion of the combustion gas discharged after driving the turbine is branched before being introduced to the heat exchanger and is supplied directly to the air separation without additional heating, wherein the combustion gas discharged after driving the turbine has a temperature of 750°C, wherein the combustion gas discharged from the combustor has a temperature of 1,150°C, and wherein the combustion gas discharged from the combustor has a pressure of about 300 bar”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H Rodriguez/Primary Examiner, Art Unit 3741